               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                       1:19-CV-206 MOC WCM

WESLEY CRAWFORD,                                  )
                                                  )
      Plaintiff,                                  )
                                                  )
      v.                                          )            ORDER
                                                  )
BLUE RIDGE METALS CORPORATION,                    )
DONALD YOUNG, KEITH RAMSEY, and                   )
JENNIFER KIRKPATRICK,                             )
                                                  )
      Defendants.                                 )
______________________________________            )

      On July 3, 2020, Plaintiff filed a Motion for Protective Order That His

Deposition be Taken Remotely, via Computer Technology (the “Motion for

Protective Order,” Doc. 27). Therein, Plaintiff explains that Defendants have

noticed his in-person deposition for July 9, 2020. Plaintiff seeks a protective

order allowing him to participate in his deposition remotely.

      The filing of the Motion for Protective Order does not relieve Plaintiff of

his obligation to attend the deposition as noticed by Defendants. See White v.

McHugh, Nos. 3:09-1559, 3:09-2271, 2010 WL 4340399, at * 2 (D.S.C. Sept. 3,

2010) (“A deponent is relieved of appearance only if the protective order is

issued prior to the scheduled deposition. ‘Under the Rules, it is for the court,

not the deponent or his counsel, to relieve him of the duty to appear.’”) (quoting

Pioche Mines Consolidated, Inc. v. Dolman, 333 F.2d 257, 269 (9th Cir.1964),



    Case 1:19-cv-00206-MOC-WCM Document 30 Filed 07/07/20 Page 1 of 2
cert. denied 380 U.S. 956 (1965)); Hollar v. Myers, 184 B.R. 243, 246 (M.D.N.C.

1995) (“It is well-settled that the filing of a motion for protective order does not

automatically operate to stay a deposition or other discovery. Rather, a

deponent is relieved of his or her duty to appear only if [a] court order is

granted before the scheduled deposition.”) (internal citations omitted).

        However, Defendants have not yet responded to the Motion for

Protective Order, and their deadline for doing so has not expired. The Court

finds that to ensure the orderly disposition of the issues set forth in the Motion

for Protective Order, the parties should be given an opportunity to brief the

Motion fully, and that a ruling on the Motion should be issued before the

deposition is taken.

        Accordingly, the deposition of Plaintiff is TEMPORARILY STAYED

pending the Court’s ruling on Plaintiff’s Motion for Protective Order That His

Deposition be Taken Remotely, via Computer Technology (Doc. 27).

        It is so ordered.


Signed: July 7, 2020




      Case 1:19-cv-00206-MOC-WCM Document 30 Filed 07/07/20 Page 2 of 2
